                  Case
                Case    21-1535, Document
                     7:21-cv-05177-CS     14, 06/24/2021,
                                       Document   15 Filed3125635,
                                                           06/24/21Page1
                                                                    Pageof1 1of 121-cv-5177(CS)




                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT
             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      24th day of June, two thousand twenty-one.

      Before:     Michael H. Park,                                            USDC SDNY
                        Circuit Judge.                                        DOCUMENT
      ________________________________                                        ELECTRONICALLY FILED
                                                                              DOC #:   _________________
       Brooklyn Lender LLC,                       ORDER                       DATE FILED: June 24, 2021

                    Petitioner,                   Docket No. 21-1535

       v.

       D & W Real Estate Spring LLC,
       Meserole and Lorimer LLC,

                 Respondents.
       ________________________________

               Petitioner Brooklyn Lender LLC moves for an emergency stay of the bankruptcy court’s
      June 9, 2021 order (as amended June 10, 2021) confirming the Debtors’ reorganization plan,
      pending appellate review of the order in the district court and pending review by this Court of the
      district court’s denial of Petitioner’s motion for a stay. Petitioner also seeks an interim
      administrative stay of the effectiveness of the confirmation order pending the Court’s
      consideration of this motion and the petition for a writ of mandamus.

              IT IS HEREBY ORDERED that, to the extent Petitioner requests an interim
      administrative stay of the confirmation order, that request is DENIED. The petition for a writ of
      mandamus and request for a stay pending appeal will be determined by a three-judge panel in the
      ordinary course.


                                                           For the Court:
                                                           Catherine O’Hagan Wolfe,
                                                           Clerk of Court




CERTIFIED COPY ISSUED ON 06/24/2021
